

117 HR 1185 IH: Opioid Patients’ Right to Know Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1185IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Trone (for himself, Mr. Reschenthaler, Ms. Leger Fernandez, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants to certain States to inform patients about the risks of opioids and their analogues, and for other purposes. 
1.Short titleThis Act may be cited as the Opioid Patients’ Right to Know Act of 2021. 2.Grant program to inform patients about the risks of opioids and their analoguesPart J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is amended by inserting after section 392A (42 U.S.C. 280b–1) the following: 
 
392B. Grant program to inform patients about the risks of opioids and their analogues 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award one grant (over the life of the program under this section) to each eligible State to inform covered health care providers about— (1)the requirement of the State described in subsection (b); and 
(2)recommendations for safe opioid prescribing. (b)EligibilityTo be eligible to receive a grant under subsection (a), a State must have in effect a law or regulation requiring covered health care providers, before issuing a new prescription for a covered drug or analogue, to inform the patient involved, and the patient’s guardian if the patient has a guardian, about— 
(1)the risks of such covered drug or analogue; (2)the addictive qualities of such covered drug or analogue; and 
(3)non-opioid treatments to such covered drug or analogue, as appropriate. (c)Grant amountThe amount of a grant to a State under this section— 
(1)shall be greater than the amount of each grant to a State with a smaller number of covered health providers, as estimated by the Secretary; (2)shall not exceed $1,000,000; and 
(3)subject to the availability of funds, shall not be less than $750,000. (d)DefinitionsFor purposes of this section: 
(1)Covered drug or analogueThe term covered drug or analogue means a drug that is or contains an opioid (as defined in section 102 of the Controlled Substances Act) or an analogue of an opioid. (2)Covered health care providerThe term covered health care provider means a health care provider who issues prescriptions for a covered drug or analogue for the relief of acute pain.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2031.. 